Case 2:16-cv-14459-GCS-MKM ECF No. 197, PageID.7407 Filed 03/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MW CAPITAL FUNDING, INC.,
 a Delaware corporation,

             Plaintiff,
                                            Case No. 16-14459
 v.
                                            Hon. George Caram Steeh
 MAGNUM HEALTH AND REHAB
 OF MONROE LLC, et al.,

          Defendants.
 _____________________________/

            ORDER GRANTING MOTION FOR RELIEF FROM
           TEMPORARY RESTRAINING ORDER (ECF NO. 187)

       The Estate of Victoria Proffitt seeks relief from the court’s stay order

 (ECF No. 7) so that it may file a medical malpractice action in state court

 against Defendant Magnum Health and Rehab of Adrian. The court has

 received no response or objection to the Estate’s motion.

       Defendant was under receivership in this action. The court’s order

 appointing the Receiver provides that “pending further Order of this Court,

 no creditor of Defendants . . . shall seek, create or perfect a security

 interest, lien, claim, right, pledge, option or other encumbrance in, to or

 against the Defendants or the Receivership Assets or levy or execute upon

 the Receivership Assets.” ECF No. 7 at ¶ 18. Since the entry of that order,

                                      -1-
Case 2:16-cv-14459-GCS-MKM ECF No. 197, PageID.7408 Filed 03/26/21 Page 2 of 2




 Defendant’s assets have been sold (ECF No. 81) and the court has

 approved the Receiver’s final accounting and report. ECF No. 177.

 Although the court has not discharged the Receiver due to a dispute

 between the management company and buyer, Defendant is no longer

 operating under receivership. In addition, the Estate does not intend to

 name the Receiver as a Defendant. Under the circumstances, the court’s

 order does not preclude the Estate from filing a medical malpractice action

 against Defendant Magnum Health and Rehab of Adrian.

       Accordingly, IT IS HEREBY ORDERED that the Estate of Victoria

 Proffitt’s motion for relief from temporary restraining order (ECF No. 187) is

 GRANTED.

 Dated: March 26, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      March 26, 2021, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -2-
